

NORTHWEST BIOTHERAPEUTICS, INC.
FORM OF LOAN AGREEMENT and
FORM OF PROMISSORY NOTE


US $____________
___, 2009



SECTION 1.   GENERAL.


__________________ (the “Holder”) hereby grants to Northwest Biotherapeutics,
Inc., a Delaware company (the “Maker” or the “Company”) a convertible loan of
$_______________ Dollars (US$_____________) (the “Principal Amount”) on the
terms and conditions set forth in  this Loan Agreement and Promissory Note (this
“Note”).  Holder will deliver the Principal Amount to the Company promptly
following execution of this Note, in US dollars in immediately available funds,
at the account notified to Holder by the Company. The Principal Amount will bear
interest from the date hereof until repaid, at an annualized rate of six percent
(6%) per annum (the “Interest”).  The term of this Note will be two years (2)
years from the date hereof.  Subject to exercise by Maker or its assigns of the
conversion rights set forth in Section 5 hereof,  the Company hereby promises to
pay or deliver to the order of Holder, on March ___, 2011 (the “Maturity Date”),
or such earlier date as may be applicable under Sections 2 or 4 hereof, the
Repayment Amount (a) wholly or partly in US Dollars in immediately available
funds, at the account notified to the Company by Holder or its assigns, and/or
(b) wholly or partly in common stock of the Company, at the election of the
Company pursuant to Section 5 hereof.  The Principal Amount together with
interest from the date hereof to the Maturity Date together constitute  the
“Repayment Amount.”


SECTION 2.   PRE-PAYMENT.


Subject to the conversion rights set forth in Section 5 hereof, this Note may be
pre-paid in whole or in part prior to the Maturity Date, at the election of the
Maker in its discretion.


SECTION 3.   DEFAULT PAYMENT.


Upon the occurrence of an Event of Default (as defined in Section 4 hereof)
after notice and opportunity for cure as provided in Section 15.1 hereof (“Event
of Default”), default payments will become due and payable on any unpaid
Repayment Amount that remains outstanding after the applicable Maturity Date
(the “Default Principal”). The default payments will be assessed on a monthly
basis at the end of each month or partial month in which any Default Principal
remains outstanding, and will be pro rated if the Default Principal is repaid by
the Maker during a month.  The amount of such default payments (the “Default
Payments”) will be equal to the lowest of (i) 0.25% percent of the Default
Principal per month that such Default Principal remains outstanding,
representing an annualized rate of Default Payments of three percent (3%) per
annum, (ii) the maximum rate permitted under applicable rules and regulations of
the United States Small Business Administration (“SBA”), or (iii) the maximum
rate permitted under applicable law. Accrual of such Default Payments will
commence upon the occurrence of an Event of Default and continue until such
Event of Default is cured or waived.

 
 

--------------------------------------------------------------------------------

 

SECTION 4.   DEFAULTS.


4.1         Definitions.  Each occurrence of any of the following events will
constitute an “Event of Default”:


(a)           if a default occurs in the payment of any Repayment Amount, or
other amounts due under this Note, whether at the due date thereof or upon
acceleration thereof, and such default remains uncured for fifteen (15) business
days after written notice thereof from Holder;


(b)           if any representation or warranty of Maker made herein will have
been false or misleading in any material respect, or will have contained any
material omission, as of the date hereof;


(c)           if a material default occurs in the due observance or performance
on the part of Maker of any covenant or agreement to be observed or performed
pursuant to the terms of this Note and such default remains uncured for fifteen
(15) business days after written notice thereof from Holder;


(d)           if Maker (i) discontinues its business, (ii) applies for or
consent to the appointment of a receiver, trustee, custodian or liquidator of
Maker or any of its property, (iii) makes a general assignment for the benefit
of creditors, or (iv) files a voluntary petition in bankruptcy, or a petition or
an answer seeking reorganization or an arrangement with creditors, or take
advantage of any bankruptcy, reorganization, insolvency, readjustment of debt,
dissolution or liquidation laws or statutes, or file an answer admitting the
material allegations of a petition filed against it in any proceeding under any
such law;


(e)           if there is filed against Maker an involuntary petition seeking
reorganization of Maker or the appointment of a receiver, trustee, custodian or
liquidator of Maker or a substantial part of its assets, or an involuntary
petition under any bankruptcy, reorganization or insolvency law of any
jurisdiction, whether now or hereafter in effect (any of the foregoing petitions
being hereinafter referred to as an “Involuntary Petition”) and such Involuntary
Petition will not have been dismissed within ninety (90) days after it was
filed;


4.2         Remedies on Default.


(a)           Upon each and every such Event of Default and at any time
thereafter during the continuance of such Event of Default: (i) any and all
indebtedness and related amounts (including, without limitation, Default
Payments) due from Maker to Holder under this Note or otherwise will immediately
become due and payable; and (ii) Holder may exercise all the rights of a
creditor under applicable law.

 
2

--------------------------------------------------------------------------------

 

(b)           In the event that any one or more Events of Default will occur and
be continuing, and acceleration of this Note or any other indebtedness or
obligation of Maker to Holder will have occurred, Holder may, inter alia,
proceed to protect and enforce its rights by an action at law, suit in equity
and/or other appropriate proceeding.  No right conferred upon Holder by this
Note will be exclusive of any other right referred to herein or therein or now
or hereafter available at law, in equity, by statute or otherwise.


SECTION 5.   CONVERSION;  REGISTRATION


5.1  Holder’s Election.   Maker will have the right to elect, in its sole
discretion, to pay or deliver on the Maturity Date, or such earlier date as may
be applicable under Sections 2 or 4 hereof, the Repayment Amount (a) wholly or
partly in US Dollars in immediately available funds, and/or (b) wholly or partly
in common stock of the Company through conversion of the Repayment Amount, in
whole or in part, into common stock of the Company (the “Conversion
Shares”).  Maker will notify Holder of such election no later than ten (10)
business days prior to the Maturity Date.  In the event that Maker fails to make
an election as provided in this Section 5.1, Maker will be deemed to have
elected to pay or deliver the full Repayment Amount in common stock of the
Company.


12.2  Conversion Price, Conversion Shares.  The conversion price of the
Conversion Shares will be the average of the daily closing price on the US NASD
Over the Counter Bulleting Board (the “OTC market”), or other applicable US
public market, on each of the five trading days prior to the Maturity Date,  or
such earlier date as may be applicable under Sections 2 or 4 hereof  (the
“Conversion Price”).  Upon issuance pursuant to this Section 5, the Conversion
Shares will be duly authorized, validly issued, fully paid and non-assessable.


5.3  Registration.


5.3.1.  Unregistered Shares.   The Conversion Shares will not be registered upon
issuance or within any designated timeframe thereafter under the Securities Act
of 1933, as amended (the “Securities Act”).


5.3.2  Legends. The certificates evidencing the Conversion Shares may bear the
following legend (or a substantially similar legend) and such other legends as
may be required by applicable laws of any state or foreign jurisdiction:


“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO SUCH
SECURITIES UNDER THE ACT OR UNLESS SUCH TRANSACTION IS IN COMPLIANCE WITH
APPLICABLE FEDERAL AND STATE SECURITIES LAWS.”

 
3

--------------------------------------------------------------------------------

 

5.3.3   Demand Registration.   If, at any time after issuance of the Conversion
Shares, holders of at least 30% of Maker’s unregistered common stock request
that Maker file a Registration Statement covering at least 30% of such
unregistered common stock, Maker will undertake commercially reasonable efforts,
as promptly as practicable, to cause such unregistered common stock to be
registered, provided, however, that the Company will not be obligated to effect
more than one registration per year under these demand right provisions. Any
registration of common stock by Maker must be made using a Form S-1 registration
statement, as the common stock of the Company is trading on the OTC Market.


5.3.4    Registration on Form S-3.   If, at any time after issuance of the
Converison Shares, Maker becomes eligible to file Registration Statements on
Form S-3 (or any equivalent successor short form), the Holders of a majority of
the unregistered common stock of Maker will have the right to require Maker
to file such a Registration on Form S-3, provided that the anticipated aggregate
offering price in each such registration on Form S-3 exceeds $5 million, and
provided further that the Company will not be obligated to effect more than two
registrations per year under these S-3 registration provisions.


5.3.5    PiggyBack Registration.    Holders will be entitled to unlimited
“piggyback” registration rights, with respect to the Conversion Shares, on all
registrations of Maker.  Pursuant to such “piggyback registration rights,” if
the Company at any time shall register and list any other common stock on any US
public market, the Company will simultaneously register and list the Conversion
Shares on such US public market, and will maintain such listing on the same
basis as such other common stock.


5.3.6   Transfer of Registration Rights.   The registration rights provided
herein may be transferred to any transferee permitted under applicable
securities laws, provided that Holder provides advance written notice to Maker
thereof, and provided that the transferee agrees in writing to be bound by the
terms of this Agreement.
 
5.3.7   Regstration Costs.    Maker will bear all reasonable and customary
expenses relating to the preparation and filing of any registrations which Maker
is required to undertake pursuant to this Agreement.


SECTION 6.    EXTENSION OF MATURITY.


In the event that the Repayment Amount or any other amounts due under this Note
become due and payable on other than a business day, the due date thereof will
be extended to the next succeeding business day in the United States. For
purposes of the preceding sentence, a business day will be any day that is not a
Saturday or Sunday, or a legal holiday in the State of New York in the United
States.


 SECTION 7.   ATTORNEYS’ FEES AND COLLECTION FEES.


In the event that all or part of the indebtedness evidenced by this Note is
collected at law or in equity, or in bankruptcy, receivership or other court
proceedings, arbitration or mediation, or any settlement of any of the
foregoing, Maker agrees to pay, in addition to all amounts due and payable
hereunder, all costs of collection incurred by Holder in collecting or enforcing
this Note, including, without limitation, reasonable attorneys’ fees and
expenses actually incurred.

 
4

--------------------------------------------------------------------------------

 

SECTION 8.   WAIVERS, DISPUTES, JURISDICTION.


8.1           Actions of Holder not a Waiver.  No delay by Holder in exercising
any power or right hereunder will operate as a waiver of any power or right, nor
will any single or partial exercise of any power or right preclude other or
further exercise thereof, or the exercise of any other power or right hereunder
or otherwise; and no waiver or modification of the terms hereof will be valid
unless set forth in writing by Holder and then only to the extent set forth
therein.


8.2           Consent to Jurisdiction.  Maker hereby submits to the jurisdiction
of the state or federal courts sitting in the State of Delaware over any suit,
action, or proceeding arising out of or relating to this Note or any other
agreements or instruments with respect to Holder. Maker hereby waives, to the
fullest extent permitted by law, any objection that Maker may now or hereafter
have to the laying of venue of any such suit, action, or proceeding brought in
any such court and any claim that any such suit, action, or proceeding brought
in any such court has been brought in an inconvenient forum.  A final,
non-appealable judgment in any such suit, action, or proceeding brought in any
such courts will be conclusive and binding upon Maker, and may be enforced in
any court in which Maker is subject to jurisdiction by a suit upon such
judgment, provided that service of process is effected upon Maker as provided in
this Note or as otherwise permitted by applicable law.


8.3           Waiver of Jury Trial.  MAKER WAIVES ANY RIGHTS IT MAY HAVE TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF THIS AGREEMENT OR ANY
DEALINGS BETWEEN MAKER AND HOLDER RELATING TO THE SUBJECT MATTER OF THIS
NOTE.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND
ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS NOTE, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT
CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND THIS WAIVER WILL APPLY TO ANY SUBSEQUENT AMENDMENTS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT OR TO ANY OTHER DOCUMENT OR AGREEMENT RELATING
TO THE LOAN.


8.4           Service of Process.  Maker hereby consents to process being served
in any suit, action, or proceeding instituted in connection with this Note by
delivery of a copy thereof by certified mail, postage prepaid, return receipt
requested, to Maker, and/or by delivery of a copy thereof to a registered agent
of Maker.  Refusal to accept delivery, and/or avoidance of delivery, will be
deemed to constitute delivery.  Nothing in this Section 7.4 will affect the
right of Holder to serve process in any manner otherwise permitted by law or
limit the right of Holder otherwise to bring proceedings against Maker in the
courts of any applicable jurisdiction or jurisdictions.


SECTION 9.   COVENANTS.


9.1           Head Office.  So long as this Note will remain outstanding, Maker
will maintain its head office in the United States.

 
5

--------------------------------------------------------------------------------

 

9.2           Use of Proceeds.  Maker will use the proceeds from this Note for
operating expenses and other obligations of the Company incurred in pursuing the
Company’s business plans and strategies inside or outside the U.S. including,
without limitation, product rollouts, activities involving facilities and
capacity, clinical trial expenses, research and development expenses, expenses
related to regulatory filings and processes with the US Food and Drug
Administration (“FDA”) or with applicable regulators in various countries
outside the US, preparations for commercial delivery of the Company’s products
in various countries outside the US, expenses related to filings and processes
with US Securities and Exchange Commission (“SEC”) or the London Alternative
Investment Market (“AIM”), expenses related to salaries and other general and
administrative operations, expenses related to litigation, and expenses of
accountants, attorneys, consultants and other professionals.


9.3           SBA Compliance.  So long as any principal or other obligation
under this Note remains outstanding, Maker will make no change in its business
activity that would render it or any of its business activities non-compliant
with SBA regulations and guidelines.  So long as any principal or other
obligation under this Note remains outstanding, Maker will provide to Holder,
within a reasonable time following a request by Holder, such information as may
be necessary for Holder to comply with its reporting obligations to any
governmental agency or authority including, without limitation, the SBA.  To the
extent that any such information constitutes material non-public information,
Holder agrees to keep such information confidential,  and to comply with all
applicable securities laws.


SECTION 10.   MAKER’S REPRESENTATIONS AND WARRANTIES.


Except as disclosed in the Maker’s public filings with the SEC, Maker represents
and warrants the following:
 
10.1        Organization, Good Standing and Qualification.  Maker is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware in the United States, and has all requisite corporate
power and authority to carry on its business.  Maker is duly qualified to
transact business and is in good standing in each jurisdiction in which the
failure so to qualify would have a material adverse effect on its business,
properties, operations, prospects or condition (financial or otherwise).
 
10.2        Authorization.  The execution, delivery and performance by Maker of
this Note, and the transactions contemplated hereunder (including, without
limitation, the issuance of common stock pursuant to exercise of the Warrant),
have been duly authorized by all requisite corporate action by Maker in
accordance with Delaware law.  This Note is a valid and binding obligation of
Maker, enforceable against Maker in accordance with its terms, except as limited
by applicable bankruptcy, insolvency, reorganization, moratorium, or other laws
of general application affecting enforcements of creditors’ rights or general
principles of equity.
 
10.3        No Conflicts.  The execution, delivery, performance, issuance, sale
and delivery of this Note and compliance with the provisions hereof by Maker
will not, to the knowledge of Maker, (a) violate any provision of any law,
statute, rule or regulation applicable to Maker or any order, judgment or decree
of any court, arbitrator, administrative agency or other governmental body
applicable to Maker or any of its assets or (b) conflict with or result in any
material breach of any of the terms or conditions of any agreement or instrument
to which Maker is a party, or give rise to any right of termination,
cancellation or acceleration under any such agreement or instrument, or result
in the creation of any lien or other encumbrance upon any of the material assets
of Maker.

 
6

--------------------------------------------------------------------------------

 

10.4         “Small Business”.
(a)           Small Business Status.  Maker together with its “affiliates” (as
that term is defined in Section 121.103 of Title 13 of Code of Federal
Regulations (the “Federal Regulations”)) is a “small business concern” within
the meaning of the Small Business Investment Act of 1958, as amended (the “Small
Business Act” or “SBIA”), and the regulations promulgated thereunder, including
Section 121.301(c) of Title 13, Code of Federal Regulations.
 
(b)           Information for SBA Reports.  Maker has delivered and/or will
deliver to Holder certain information, set forth by and regarding the Maker and
its affiliates in connection with this Note, on SBA Forms 480, 652 and Part A
and B of Form 1031.  This information delivered was true, accurate, complete and
correct in all material respects, and any information yet to be delivered will
be true, accurate, complete and correct in all material respects, and in form
and substance acceptable to Holder.


(c)           Eligibility.  Maker is eligible for financing by Holder pursuant
to Section 107.720 of Title 13 of the Federal Regulations and any other SBA
regulations.


SECTION 11.   HOLDER’S REPRESENTATIONS AND WARRANTIES


11.1  Accredited Investor.  Holder hereby represents and warrants that Holder
has substantial experience in evaluating and investing in securities, and is
capable of evaluating the merits and risks of its loan to Maker under this Note
and any investment in Conversion Shares, and has the capacity to protect its own
interests. Holder is an “accredited investor” within the meaning of Regulation D
under the Securities Act.


11.2  Investment Purpose.  This Note is being made for business and investment
purposes, and not for household or other purposes.  In the event that Holder
exercises any conversion rights prusuan to Section 5 hereof, Holder will be
acquiring the Conversion Shares for its own account for investment only, and not
with a view towards distribution. Holder is not aware of publication of any
advertisement in connection with the Conversion Shares.


11.3  Unregistered Shares.  Holder understands and agrees that, in the event
that it exercises any conversion rights pursuant to Section 5 hereof,  the
Conversion Shares will not be registered upon issuance or within any designated
timeframe thereafter under the Securities Act of 1933, as amended (the
“Securities Act”), provided, however, that the Conversion Shares will be subject
to certain registration rights as provided in Section 5 hereof.  Holder  also
understands and agrees that issuance of the Conversion Shares will be pursuant
to an exemption from registration contained in the Securities Act based in part
upon Holder’s representations herein.

 
7

--------------------------------------------------------------------------------

 

SECTION 12   INDEMNIFICATION


12.1    Indemnification.


(a)           In addition to all rights and remedies available to Holder at law
or in equity, Maker will indemnify Holder and each subsequent holder of this
Note, and their respective affiliates, stockholders, limited partners, general
partners, officers, directors, managers, employees, agents, representatives,
successors and assigns (collectively, the “Indemnified Persons”) and pay on
behalf of or reimburse such party for any losses, damages, or expenses,
including, without limitation, reasonable attorneys’ fees actually incurred and
all amounts paid in investigation, defense or settlement of any of the foregoing
which any Indemnified Person may suffer, sustain or become subject to as a
result of or in connection with any material misrepresentation in, or material
omission from, any of the representations and warranties, or any material breach
of any covenant or agreement on the part of Maker under this Note, provided,
however, that notwithstanding the foregoing or any other agreement or provision
to the contrary, in no event will Maker be liable for indirect or consequential
losses or damages of any kind, and in no event will Maker be liable for any
losses or damages in excess of the Repayment Amount pursuant to this Note.


(b)           Within five (5) business days after receipt of notice of
commencement of any action or the assertion of any claim by a third party,
Holder will give Maker written notice thereof together with a copy of such
claim, process or other legal pleading of such claim.  Maker will have the right
to assist in the defense thereof by representation of its own choosing, at its
own expense.


12.2    Survival.  All indemnification rights hereunder will survive the
execution and delivery of this Note and the consummation of the transactions
contemplated hereunder, for a period of two (2) years, regardless of any
investigation, inquiry or examination made for or on behalf of, or any knowledge
of Holder and/or any of the Indemnified Persons, or the acceptance by Holder of
any certificate or opinion.


SECTION 13.   REPLACEMENT OF NOTE.


Upon receipt by Maker of reasonable evidence of the loss, theft, destruction, or
mutilation of this Note, Maker will deliver a new Note containing the same terms
and conditions in lieu of this Note.  Any Note delivered in accordance with the
provisions of this Section 14 will be dated as of the date of this Note.


SECTION 14.   MISCELLANEOUS.


14.1    Notices.  All notices, demands and requests of any kind to be delivered
to any party in connection with this Note will be in writing and will be deemed
to be effective upon delivery if (i) personally delivered, (ii) sent by
confirmed facsimile with a copy sent by nationally or internationally recognized
overnight courier, (iii) sent by nationally or internationally recognized
overnight courier, or (iv) sent by registered or certified mail, return receipt
requested and postage prepaid, addressed as follows:

 
8

--------------------------------------------------------------------------------

 


if to Maker:
Northwest Biotherapeutics, Inc.
 
7600 Wisconsin Avenue
 
Suite 750
 
Bethesda, MD  20814
 
Tel:  240-497-4060
 
Fax:  240-497-4065
 
Attention: Alton Boynton
 
aboynton@nwbio.com



with a copy to:
David Engvall, Esq.
 
Covington & Burling
 
1201 Pennsylvania Avenue, N.W.
 
Washington, DC  20004-2401
 
Tel:  202-662-5307
 
Fax:  202-778-5307
 
dengvall@cov.com



if to Holder:


with a copy to:


or to such other address as the party to whom notice is to be given may have
furnished to the other parties hereto in writing in accordance with the
provisions of this Section.


14.2     Parties In Interest;  Assignment.  This Note will bind and inure to the
benefit of Holder, Maker and their respective successors and permitted
assigns.  Maker will not transfer or assign this Note without the prior written
consent of Holder.  Holder may transfer and assign this note without the prior
consent of Maker.


14.3     Entire Agreement.  This Note contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings among the parties with respect thereto.


14.4     Severability. If one or more provisions of this Note are held to be
unenforceable under applicable law, then (i) such provision will be excluded
from this Note,  (ii) the balance of the Note will be interpreted as if such
provision were so excluded,  (iii) the balance of the Note will be enforceable
in accordance with its terms, and (iv) the parties will negotiate in good faith
to amend or add to the provisions of this Note to effectuate as nearly as
reasonably practicable, and as nearly as permitted under applicable law, the
original intent of the parties with respect to the provision excluded.

 
9

--------------------------------------------------------------------------------

 

14.5     Amendments.  No provision of this Note may be amended or waived without
the express written consent of both Maker and Holder, provided, however, that
Holder may waive any provision hereof that inures to the benefit of Holder
without the prior written consent of Maker.
 
14.6     Headings.  The section and paragraph headings contained in this Note
are for reference purposes only and will not affect in any way the meaning or
interpretation of this Note.
 
14.7     Governing Law.  This Note will be governed by and construed in
accordance with the laws of the State of Delaware, other than any rules relating
to choice of law.
 
14.8     Nature of Obligation.  This Note is being made for business and
investment purposes, and not for household or other purposes.
 
14.9     Counterparts.  This Note may be executed and delivered in any number of
counterparts, each of which is an original and which, together, have the same
effect as if each party had signed the same document.
 
IN WITNESS WHEREOF, Maker has caused this Note to be duly executed by its duly
authorized person(s) as of the date first written above.


NORTHWEST BIOTHERAPEUTICS, INC.
               
By:
   
By:
           
Name:  Alton Boynton
 
Name:
         
Title:  President
 
Title:


 
10

--------------------------------------------------------------------------------

 